DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently, claims 1-7, 9-10, 12-16, 21, and 31-35 are pending in the instant application.  Claim 21 is withdrawn from consideration as being drawn to a non elected invention.  All the amendments and arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance.  The following rejections are newly applied, as necessitated by amendment.  They constitute the complete set being presently applied to the instant Application.  This action is FINAL. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejection not reiterated is hereby withdrawn in view of the amendments to the claims.  
Claim Rejections - 35 USC § 112
Claims 5, 9, 13, and 32-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended.  Claim 9 recites “wherein in step 2), one or more sets of primers or probes are used…”, however it is not clear what probes are being referred to since claim 1, the claim from which it depends, does not recite probes.  Furthermore, claim 1 already recites “one or more primer pairs”, therefore it is not clear how claim 9 further limits claim 1 in this regard.  Furthermore, claim 1 does not refer to primer pair sets, accordingly, it this term lacks sufficient antecedent basis.  It is suggested that claim 9 be canceled since it does not appear to further limit claim 1. Claim 5 recites the term “microarray” in parenthesis, however this renders the claim indefinite because it is not clear if the solid phase capture it refers to is meant to be limited to microarray capture or not.  It is suggested that the term in parenthesis be deleted since it appears overly limiting.  Claim 13 contains a number of the trademarks/trade names.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademarks/trade names are used to identify sequencing techniques and and, accordingly, the identification/description is indefinite.  It is suggested that this claim be deleted as it appears to be overly limiting, since claim 1 allows for any method of high throughput sequencing.  Claims 32-35 are indefinite for being incomplete because they depend from a claim which is now cancelled (claim 11).  It is suggested that the claims be amended to be dependent from claim 1.  Furthermore, the claims use the term “sets of primer pair” however this lack sufficient antecedent basis as claim 1 does not use the term “sets”.  It is suggested that the claims be amended to refer instead to “one or more primer pairs”.  
Conclusion
Allowable Subject Matter
Claim 21 is a withdrawn claim and should be cancelled.  Claims 1-4, 6-7, 10, 12, 14-16, 31, and 35 are allowed.  The remaining pending claims would be allowable if amended or cancelled as suggested above. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jehanne Sitton whose telephone number is (571) 272-0752.  The examiner is a hoteling examiner and can normally be reached Mondays-Fridays from 8:00 AM to 2:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571) 272-0731.  The fax phone number for this Group is (571) 273-8300.  
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/JEHANNE S SITTON/            Primary Examiner, Art Unit 1634